Citation Nr: 0531900	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from December 1951 to November 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  

The Board remanded the claim for additional development in 
November 2004.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Bilateral hearing loss was not present during service, 
was not manifest within a year after separation from service, 
and the current hearing loss is not attributable to any event 
or injury during service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA redefined the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOC also included the requirements 
which must be met to establish service connection.  Letters 
from the RO dated in March 2002 and December 2004 provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The March 2002 letter advised him that information 
was still needed from him, including a medical diagnosis of a 
current disability, and evidence of incurrence or aggravation 
in service.  He was also advised that on an enclosed form he 
should tell the RO whether or not he had additional evidence 
or information to submit to the RO.  The December 2004 letter 
specifically stated "we need additional evidence and 
information."  An enclosure with the letter advised him that 
it was his responsibility to make sure the RO received all 
requested records that were not in the possession of a 
Federal department of agency.  The Board finds that the 
letters as a whole satisfied the fourth element and 
effectively notified the veteran to submit any evidence is 
his possession.  The Board also notes that the March 2002 
letter was provided prior to the adjudication of the claim.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the veteran's only available service 
medical record which is his separation examination report.  
Other service medical records are reported to have been 
destroyed by fire.  The veteran's private treatment records 
have also been obtained.  He has declined the opportunity to 
have a hearing.  He has been afforded a VA examination, and a 
relevant medical opinion has been obtained.  The Board has 
noted that the veteran's representative has alleged that the 
VA examination report did not comply with the directives of 
the Board's remand because the audiology findings and the 
medical opinion regarding the claim were set forth in 
separate reports.  The Board finds that this is 
inconsequential, and that the directives of the remand have 
been satisfied as all requested information has been 
obtained.  The Board does not know of any additional relevant 
evidence which has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  
VCAA

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for hearing loss.  He asserts that his duties in 
service in a tank unit resulted in exposure to loud noise 
which caused the hearing loss.  However, after reviewing all 
of the evidence, the Board finds that the veteran's current 
hearing loss disorder was not present until many years after 
service, and is not etiologically or causally related to 
active duty service or any incident therein.  

The veteran's only available service medical record does not 
contain any references to hearing loss.  On the contrary, the 
report of a medical examination conducted in November 1953 
for the purpose of release from active service shows that 
clinical evaluation of the ears and drums was normal.  His 
hearing, as measured using the whispered voice test and the 
spoken voice test, was 15/15 in both ears.  

There is no medical evidence of hearing loss within a year 
after separation from service.  The earliest record 
reflecting hearing loss is a private medical record dated in 
2001.  The Board notes that the treating physician did not 
offer an opinion relating the hearing loss to the claimed 
noise exposure in service.  In fact, none of the current 
treatment records contain any medical opinion linking any 
current hearing loss with service.  

The veteran, as a lay person, is not competent to offer a 
medical diagnosis or to assert medical causation of his 
disorder. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The report of an examination conducted by the VA in January 
2005 shows that the veteran gave a history of having 
progressive hearing loss over the previous 10 years.  He said 
that he had been fitted with hearing aids approximately two 
to three years ago at a VA facility.  He recounted having 
service in the Infantry around an artillery unit and serving 
in the Reserve and National Guard until the mid 1950's.  He 
reported having some ringing of the ears since his military 
duty.  He did not recall any injury, perforations, or 
significant infections in either ears.  He further stated 
that after service he was a farmer and was not exposed to any 
significant long term noise.  The examiner stated that it was 
interesting to note that the veteran had recently been 
treated for ischemic attacks, and was on medications for 
Alzheimer's.  Following examination, the examiner made the 
following statement:

It is my impression that this patient's hearing 
loss is not related to his military duty and noise 
exposure in the military.  With the differences 
noted in the audiogram of 03/18/02 as compared to 
the audiogram performed here, there had been a 
significant change in the low frequency findings.  
It is my impression that this patient's hearing 
loss is most probably due to presbycusis and also 
probably affected to some extent by his 
cardiovascular problems.  

The VA medical opinion which weighs against the claim is the 
only medical opinion which is of record.  The fact that the 
veteran's own account of the etiology of his disability 
(i.e., having symptoms in his ears since service) was 
recorded in the examination report is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

For the foregoing reasons, the Board finds that bilateral 
hearing loss was not present during service, was not manifest 
within a year after separation from service, and any current 
hearing loss is not attributable to any event or injury 
during service.  Accordingly, the Board concludes that 
bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


